Citation Nr: 1644828	
Decision Date: 11/30/16    Archive Date: 12/09/16

DOCKET NO.  12-14 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable evaluation for hypertension.

2.  Entitlement to service connection for degenerative joint disease of the lumbar spine with radiculopathy.

3.  Entitlement to service connection for a respiratory disorder, to include sleep apnea.

4.  Entitlement to service connection for psoriasis.

5.  Entitlement to service connection for an acquired psychiatric disability, to include major depressive disorder with psychotic features.

6.  Entitlement to service connection for headaches, to include as secondary to hypertension.

7.  Entitlement to service connection for service connection for cervical stenosis.

8.  Entitlement to service connection for hepatitis C.

9.  Entitlement to service connection for left arm numbness.

10.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Attorney Kenneth LaVan


WITNESSES AT HEARING ON APPEAL

Appellant and L.V.


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from January 1978 to January 1981.

The claim comes before the Board of Veterans' Appeals (Board) on appeal from August 2009, October 2011, and February 2014 rating decisions of the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran and L.V. testified via videoconference before the undersigned VLJ in August 2015.  A transcript is of record.

The United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for a mental health disability encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (scope of mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).  Therefore, the claim of service connection for major depressive disorder with psychotic features, has been recharacterized as service connection for an acquired psychiatric disability, to include major depressive disorder with psychotic features.

The issue of entitlement to special monthly compensation based on the need for aid and attendance has been raised by the record in an October 2016 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement for service connection for an acquired psychiatric disability and headaches and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's hypertension is characterized by a history of diastolic pressure predominantly 100 or more requiring continuous use of medication.

2.  The Veteran's degenerative joint disease of the lumbar spine with radiculopathy was not incurred in active service, is not otherwise the result of a disease or injury incurred in active service, and did not manifest itself within a year of service.

3.  The Veteran's respiratory disorder, to include sleep apnea, was not incurred in active service and is not otherwise the result of a disease or injury incurred in active service.

4.  The Veteran's psoriasis was not incurred in active service and is not otherwise the result of a disease or injury incurred in active service.

5.  In August 2015, prior to the promulgation of a decision in the current appeal, the Veteran requested that his claim for service connection for cervical stenosis be withdrawn.

6.  In August 2015, prior to the promulgation of a decision in the current appeal, the Veteran requested that his claim for service connection for hepatitis C be withdrawn.

7.  In August 2015, prior to the promulgation of a decision in the current appeal, the Veteran requested that his claim for service connection for left arm numbness be withdrawn.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 10 percent for hypertension have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.104, Diagnostic Code 7101 (2015).

2.  The criteria for service connection for degenerative joint disease of the lumbar spine with radiculopathy have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

3.  The criteria for service connection for a respiratory disorder, to include sleep apnea, have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

4.  The criteria for service connection for psoriasis have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

5.  The criteria for the withdrawal of the Substantive Appeal with respect to entitlement to service connection for cervical stenosis have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2015).

6.  The criteria for the withdrawal of the Substantive Appeal with respect to entitlement to service connection for hepatitis C have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2015).

7.  The criteria for the withdrawal of the Substantive Appeal with respect to entitlement to service connection for left arm numbness have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2015); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The duty to notify has been met.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.

With respect to the duty to assist in this case, the Veteran's service treatment records (STRs), VA treatment records, private treatment records, and Social Security records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations in conjunction with his claims.  Overall, the examiners provided well-reasoned rationales for the opinions.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Veteran was afforded a hearing before a VLJ in which he presented oral argument in support of his claims.  

With respect to the duty to assist in this case, the Veteran's service treatment records (STRs), VA treatment records, private treatment records, and Social Security records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations in conjunction with his claim, and additional opinions were obtained, most recently in June 2015.  Overall, the examiners provided well-reasoned rationales for the opinions.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Veteran was afforded a hearing before a VLJ in which he presented oral argument in support of his claims.  

II.  Increased Evaluations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to active service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155  (West 2014); 38 C.F.R. § 4.1 (2015).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7 (2015).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282  (1991).
Where a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection is most probative of the degree of disability existing at the time that the initial rating was assigned, and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.   In addition, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is seeking a compensable evaluation for his service-connected hypertension.  Pursuant to DC 7101, a 10 percent evaluation is warranted with diastolic pressure predominantly 100 or more or systolic pressure predominantly 160 or more.  In addition, 10 percent is the minimum evaluation to be assigned for an individual with a history of diastolic pressure at predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is warranted for diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.  A 40 percent rating is warranted for diastolic pressure predominantly 120 or more, and the maximum schedular rating of 60 percent is warranted for diastolic pressure predominantly 130 or more.  38 C.F.R. §4.104, Diagnostic Code 7101.

The Veteran had a VA examination for hypertension in July 2009 at which it was noted that he took atenolol twice a day, hydrochlorothiazide daily, and Nifedipine daily for high blood pressure.  Blood pressure was 138/90.  It was noted that the in-service blood pressure readings that were used to diagnose the Veteran with hypertension were 120/92, 150/100, and 128/110.  At a January 2010 private examination, blood pressure was 110/82.  VA treatment records to August 2014 show systolic blood pressure as high as 136 and diastolic blood pressure as high as 90, and the Veteran continued to take medication for it.  In March 2013 the Veteran had another VA examination at which it was noted that his average blood pressure was 130/80s.  On two of the three days before the examination, blood pressure was 129/96 and 138/99, and at the examination it was 112/77, 112/81, and 114/78.  His treatment plan included taking continuous medication, atenolol and lisinopril.  The Veteran qualifies for an evaluation of 10 percent because there is a history of diastolic pressure predominantly 100 or more and continuous medication is required for control.  See 38 C.F.R. §4.104, Diagnostic Code 7101.  The Veteran does not qualify for an evaluation of 20 percent because diastolic pressure had not been predominantly 110 or more or systolic pressure has not been predominantly 200 or more.  See id.  

In light of the holding in Fenderson, supra, the Board has considered whether the Veteran is entitled to staged or additional staged ratings for his service-connected hypertension, as the Court indicated can be done in this type of case.  Based upon the record, we find that at no time during the claims period have the disabilities on appeal been more disabling than as currently rated under the present decision of the Board.

The rating schedule represent as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment. 38 C.F.R. § 3.321(a), (b) (2015).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's hypertension, i.e., high blood pressure, are contemplated by the rating criteria and the medical evidence fails to show anything unique or unusual about these disabilities that would render the schedular criteria inadequate.  As the available schedular criteria for this service-connected disability are adequate, referral for consideration of an extraschedular rating is not warranted.

III.  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

To establish service connection for a disability resulting from a disease or injury incurred in service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).   In many cases, medical evidence is required for the evidence to be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection will also be presumed for certain chronic diseases, including arthritis, if manifest to a compensable degree within one year after discharge from service.  See 38 C.F.R. §§ 3.307, 3.309 (2015).

A.  Degenerative Joint Disease of the Lumbar Spine with Radiculopathy

The STRs show that in January to February 1980 the Veteran was hospitalized for four days with low back pain after falling while carrying a heavy typewriter and striking a bumper.  An x-ray showed a normal lumbosacral spine except for lumbarization of the right side of the first sacral segment.  He was diagnosed with an acute lumbosacral strain.  Later in February 1980 he underwent physical therapy for a week and reported that he continued to have discomfort, mostly with standing.  He was discharged from physical therapy to a home program.  On an October 1980 medical history report the Veteran indicated having never had recurrent back pain.

The Veteran had a VA examination in July 2009 at which he reported a 2002 motor vehicle accident and 2003 slip and fall accident that exacerbated his low back pain.  He denied a history of fracture, surgery, or lumbar epidural steroid injections.  It had gotten progressively worse since onset.  The examiner diagnosed the Veteran with lumbar degenerative joint disease with radiculopathy and opined that it was less likely as not caused by or a result of a lumbar strain in service.  It was noted that the STRs describe a low energy mechanism of injury, and the contemporaneous x-rays and physical examination were consistent with that.  Therefore, it was unlikely that enough destructive energy was transferred to the Veteran's lumbar spine to initiate a posttraumatic process.  In addition, the Veteran described two high energy injuries to his low back in 2002 and 2003 that were more likely causative factors for the current symptoms. 

At a January 2011 private examination the Veteran was diagnosed with lumbar radiculopathy that the examiner felt was more likely due to military service.  The examiner noted the in-service back injury discussed above and that the Veteran continued to have low back pain three weeks after the initial in-service treatment.

In February 2013 the Veteran had another VA examination at which he was diagnosed with a herniated disc at L2, L3, L4 and L5, osteoarthritis at L4-L5, and spinal stenosis at L3-4 and L4-5.  The Veteran was noted to have chronic low back pain with radiation along the lower extremities.  A nexus opinion was not provided.

The Veteran testified at the August 2015 Board hearing that he started having problems with his back after an incident in service during which he fell about seven feet while carrying heavy equipment.  The Veteran's ex-wife testified that she met that Veteran in the summer of 1978 and was aware of the Veteran having problems with his back at that time.  His back issues continued for the 25 years that they were married.  The Veteran testified that he did not seek treatment for his back for many years after service due to not having health insurance.

The preponderance of the evidence is against the claim of service connection for degenerative joint disease of the lumbar spine with radiculopathy.  Probative value is not given to the January 2011 opinion because the examiner did not consider the Veteran's post-service history.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  ("[M]ost of the probative value of a medical opinion comes from its reasoning" and the Board "must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion.").  In contrast, the July 2009 VA examiner considered the totality of the Veteran's history in concluding that a current back disability is less likely as not caused by or a result of a lumbar strain in service.  See id.; See Stefl, 21 Vet. App. at 124.   

The Veteran is competent to report that he has had back pain since service, and his ex-wife is competent to report that she observed him having back pain.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  However, the Board does not find these reports to be entirely credible given that the Veteran indicated on an October 1980 medical history report that he had never had recurrent back pain.  Furthermore, at an October 2008 disability evaluation related to a Social Security claim the Veteran reported that his problems began spontaneously in 2006 when he began to experience pain in his neck and back.
While the Veteran has made statements to the effect that degenerative joint disease of the lumbar spine is related to military service, he is not competent to make such a determination.  His statements on etiology are therefore not afforded probative value.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir.2006)) (though the Federal Circuit held that lay evidence may be competent to establish a diagnosis of a condition, it did not state that lay evidence may be used to determine medical etiology).  

Because the evidence preponderates against the claim of service connection for degenerative joint disease of the lumbar spine, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

B.  Respiratory Disorder, to include Sleep Apnea, and Psoriasis

The STRs do not show complaints, treatment or diagnoses of psoriasis.  In August 1980 the Veteran was diagnosed with bronchitis and a viral upper respiratory infection after complaints that included congestion, a cough, sore throat, and body pain.  On an October 1980 medical history report the Veteran indicated that he had never had asthma, shortness of breath, pain or pressure in the chest, or a chronic cough.

March 2009 VA sleep disorder center treatment records state that the Veteran had relief of daytime symptoms with use of his PAP unit.  The Veteran had a VA examination in July 2009 for sleep apnea at which he reported snoring and stopping breathing at night since service.  An October 2008 sleep study showed obstructive sleep apnea, and he was treated with a CPAP machine.  The examiner opined that obstructive sleep apnea was less likely as not caused by or a result of military service because there was no diagnosis of obstructive sleep apnea while in service.

The Veteran also had a VA skin examination in July 2009 and was diagnosed with psoriasis of the ears, which was treated with ointment.  He said that he was told that he had irritation to his beard during service and that he should avoid shaving, and he was also diagnosed with acne.  The acne and folliculitis resolved.  The examiner opined that psoriasis was less likely as not caused by or a result of military service because there was no evidence of a diagnosis of psoriasis while the Veteran was in service.  The Veteran had a private medical evaluation in January 2011, and the examiner wrote that he did not feel that the Veteran's psoriasis and sleep apnea were related to service.

The preponderance of the evidence is against the claims of service connection for a respiratory disorder, to include sleep apnea, and psoriasis.  The VA examiners and private examiners opined that sleep apnea and psoriasis are not related to service.  While the Veteran has made statements to the effect that they are related to military service, he is not competent to make such a determination.  His statements on etiology are therefore not afforded probative value.  See Jandreau, 492 F.3d at 1376-77; citing Buchanan, supra.

Because the evidence preponderates against the claim of service connection for a left eye disability, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-57.

C.  Cervical Stenosis, Hepatitis C, and Left Arm Numbness

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.101 (2015).  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2015).  At the August 2015 Board hearing, the Veteran withdrew the claims for entitlement to service connection for cervical stenosis, hepatitis C, and left arm numbness.  This request has been reduced to writing through the transcript of the hearing.  Thus, there are no allegations of error of fact or law for appellate consideration on these claims.  Accordingly, the Board does not have jurisdiction to consider an appeal in these matters.

ORDER

An evaluation of 10 percent for hypertension is granted.

Service connection for degenerative joint disease of the lumbar spine is denied.

Service connection for a respiratory disorder, to include sleep apnea, is denied.

Service connection for psoriasis is denied.

The claim of entitlement to service connection for cervical stenosis is dismissed.

The claim of entitlement to service connection for hepatitis C is dismissed.

The claim of entitlement to service connection for left arm numbness is dismissed.


REMAND

The Veteran is seeking service connection for an acquired psychiatric disability.  He had a VA mental disorders examination in August 2009 at which he was diagnosed with major depressive disorder with psychotic features.  The examiner opined that it was less likely as not that the current diagnosis had its onset in service because the only related note in the STRs was from the first week of service, and the diagnosis then was situational anxiety with no mention of depression.  The Veteran reported at the examination that he had ongoing depression in service, but the examiner noted that there was no documentation of further treatment during service and no subsequent treatment until 14 to 16 years after service.  

Once VA undertakes the effort to provide an examination, it must obtain a fully adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Veteran is competent to report that he felt depressed during service.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  The VA examiner did not properly consider the Veteran's competent lay evidence.  Therefore, the claim must be remanded for a new examination. 

The Veteran is also seeking service connection for headaches.  He had a VA examination in March 2013 at which he reported headache pain on both sides of the head associated with viral upper respiratory infections and hypertension.  The examiner opined the headaches were less likely than not incurred in or caused by the claimed in-service injury, event or illness because the Veteran was not diagnosed nor treated for migraine headaches while in service.  At the August 2015 hearing, the Veteran also claimed that his headaches are secondary to hypertension.  The March 2013 VA examiner did not provide an opinion regarding the relationship between the Veteran's headaches and hypertension.  This issue must therefore be remanded for a new examination.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that VA must address the issue of entitlement to a total disability rating based on individual unemployability TDIU in increased-rating claims when the issue of unemployability is raised by the record.  The Veteran has a claim for a TDIU for which a statement of the case was issued in November 2016.  Although to date a substantive appeal to the Board has not been obtained, the Board will assume jurisdiction herein over the claim for a TDIU.  The resolution of the claims for service connection for an acquired psychiatric disability and headaches may impact whether the Veteran satisfies the schedular requirements for a TDIU rating, as set forth in 38 C.F.R. § 4.16(a) (2015).  As such, the claims are inextricably intertwined and must be considered together, and a decision by the Board on the Veteran's TDIU claim would, at this point, be premature.  See Henderson v. West, 12 Vet. App. 11, 20 (1998). 

VA treatment records to August 2014 have been associated with the claims file.  The RO should attempt to obtain all relevant VA treatment records dated from 
August 2014 to the present, while the claim is in remand status.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:
1.  Obtain VA treatment records from August 2014 to the present.

2.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the current nature, onset and likely etiology of any diagnosed acquired psychiatric disability.  The reviewer must be given full access to the Veteran's complete VA claims file and the Veteran's electronic records for review.  The reviewer must specifically note on the report whether the Veteran's VA claims file was reviewed in connection with this examination.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.

The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed acquired psychiatric disability is related to service or was incurred within a year of service. 

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor as it is to find against it.

The reviewer must include in the medical report the rationale for any conclusions expressed, to include descriptions of the medical processes involved and citation to relevant medical literature/treatise as necessary.  A report containing unsupported/unexplained conclusions will be returned as inadequate.  If the examiner cannot respond to an inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

3.  Schedule the Veteran for an appropriate VA examination to determine the current nature, onset and likely etiology of his headaches.  The reviewer must be given full access to the Veteran's complete VA claims file and the Veteran's electronic records for review.  The reviewer must specifically note on the report whether the Veteran's VA claims file was reviewed in connection with this examination.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.

The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed headaches are related to service.

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's headaches were caused or aggravated by his service-connected hypertension.  Aggravation is defined for these purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.    

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor as it is to find against it.

The reviewer must include in the medical report the rationale for any conclusions expressed, to include descriptions of the medical processes involved and citation to relevant medical literature/treatise as necessary.  A report containing unsupported/unexplained conclusions will be returned as inadequate.  If the examiner cannot respond to an inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

4.  After completing the above, and conducting any additional development deemed necessary, readjudicate the claims for entitlement to service connection for an acquired psychiatric disability, to include major depressive disorder with psychotic features, and headaches, to include as secondary to hypertension, and entitlement to a TDIU in light of all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


